Citation Nr: 1717886	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 10 percent since April 21, 2014, for bilateral pes planus.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip and leg disorder (also claimed as a bilateral knee disorder), to include as secondary to service-connected bilateral pes planus.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a thoracic lumbosacral spine disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was remanded in November 2013 to conduct a Videoconference hearing before a Veterans Law Judge. A hearing was scheduled for April 2016 that was postponed. To date the Veteran has not withdrawn his request for a hearing nor has a subsequent hearing been scheduled. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested that he be afforded a Videoconference hearing before a Veterans Law Judge (VLJ). A previous hearing scheduled for April 2016 was postponed, however, there is no indication that the hearing was then rescheduled.  Moreover, the file contains evidence that the Veteran was hospitalized in April 2016.  To date, a hearing has yet to be conducted, and the case must be remanded so that one can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veterans Law Judge (VLJ) at the earliest possible convenience. Afford him the appropriate notice as to the date, time, and location of the hearing, and inform him that unless good cause is demonstrated, his failure to appear at the scheduled hearing will be evidence that his desire to have a hearing is withdrawn

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




